BUKGESS, J.
This is an appeal from an order of the trial court setting aside a verdict and judgment in favor of plaintiff for $6,558; $4,500 compensatory and $2,058 punitive damages.
The case was before this court at the. October term, 1899, and a judgment in favor of defendant was reversed and the cause remanded, on the ground that the trial court erred in refusing to give an instruction defining libel in accordance with the statute. The case will be found reported in 152 Mo. 339.
The facts disclosed upon the last trial were substantially the same as upon the first, about the only difference being that plaintiff testified in his own behalf on the last trial as to his family differences, while his wife, who had in the meantime been divorced and thereby made a competent witness, testified in behalf of defendant, as did also the two sons of plaintiff.
The evidence of defendant showed that Mrs. MeCloskey, the wife of the plaintiff, having seen the article in the Post*28DisjDatch entitled, “A Question, of Finance,” was desirous that the paper should piiblish her side of the controversy between her husband and herself. Thereupon, accompanied by her daughter, she called at the office of the Post-Dispatch, and in the presence of her daughter, told to the reporter that which was credited to her in the alleged libelous article. Miss Annie McOloskey, the daughter, testified that the interview with her mother published in the article complained of was substantially as Mrs. McOloskey had given it to the reporter.
The evidence shows that the article, so far as it related to the pending of a divorce suit and the state of feeling between the husband and wife; was true.
As to the adequacy of the support of his wife and seven ■children, the only evidence for the plaintiff was his own testimony; while he was directly contradicted by four witnesses, his two sons, his daughter and his wife.
The plaintiff was at the head of a large establishment, the St. Louis Carbonating Company, and worth about $100,-000, yet, according to the evidence, his wife was obliged to wear heavy clothing in July, and to go without suitable shoes. Their son, John McOloskey, testified that on one occasion he went to his father to get money to buy a pair of shoes for his mother, and he refused to give it to him, saying that he was through buying shoes and clothes or anything else for her.
The younger children were poorly clad and by reason thereof seldom appeared upon the street.
The evidence upon the part of the plaintiff tended to show to the contrary, and that he provided fairly well for his family. But both Mrs. McOloskey and her daughter testified that the ■article was true.
Mrs. McOloskey testified that her husband gave her six •or seven dollars a week for meat, “and made me spend nearly all of it on Sunday to support him.” And that they only had *29lots to eat when he had company. Both Mrs. McOloskey and her daughter, Annie, testified that they did not get enough to eat.
There was no evidence of actual malice or recklessness. On the contrary, good faith was affirmatively shown. Mr. Underwood, who was city editor at the time the article was published, offered plaintiff the use of the paper’s columns for the publication of any statement he cared to make in refutation of his wife’s statement.
There was no evidence or claim of actual or pecuniary damages. As to the mental suffering'or mortification of plaintiff, it appeared that the domestic troubles of the McOloskey family had been previously ventilated in the St. Louis newspapers, on account of the divorce proceedings.
On the twelfth day-of March, 1900, and within four days after verdict, defendant filed its motion to set aside the verdict and for a new trial, and among others as grounds therefor assigned the following.
“First. The verdict was wholly unwarranted by the testimony, and the jury in making the same was influenced either by prejudice or passion, or both.
“Second. There was no evidence whatever for the award of compensatory damages, there being no evidence whatever of any damages having been sustained by plaintiff from the publication complained of, and the verdict should have been for nominal damages only.
“Third. There was no evidence whatever to support the finding for punitive damages, it being admitted that the publication. was, in substance, the statement of the wife of plaintiff, and there was no evidence of any malice or bad faith in publishing same.
“Fourth. The verdict was against the law and the evidence.”
*30And thereafter, at the October term of the said court, on the seventeenth day of October, 1900, the court directed the plaintiff to remit $2,000 of the compensatory damages awarded, and $1,000 of the punitive damages, and ordered that upon plaintiff’s entering such remittitur, the defendant’s motion for a new trial would be overruled, and that upon plaintiff’s failure to enter such remittitur within five days,' said motion for a new trial would be sustained. Said order of court is as follows:
“October 17. If plaintiff remits $2,000 of amount of compensatory damages awarded, and $1,000 of punitive damages, within five days, the motion for a new trial will be overruled, otherwise it will be sustained.”
To the making of which order directing him to remit said aggregate sum of $3,000, plaintiff then and there duly excepted at the time.
And thereafter, on October 20, 1900, and within five days, and at the same term of court, plaintiff and defendant filed their stipulation granting • to plaintiff five days additional within which to enter said remittitur. Said stipulation is as follows:
“It is hereby stipulated between the parties to the above entitled cause, that the time within which the plaintiff may comply with the order of the court, made October 17, 1900, requiring him to remit $2,000 compensatory damage and $1,000 punitive damages, may be extended for a period of five days beyond the period named by the court in its order, to-wit, a total of ten days from the said October 17, 1900.”
And thereafter, and within the time so limited by said stipulation, to-wit, on October 26, 1900, and at the same term, plaintiff declined to enter said remittitur.
And thereafter, and at the same term of court, to-wit, on the twenty-ninth day of October, 1900, the court sustained *31the defendant’s motion for a hew trial on the ground that the verdict of the jury was excessive, both as to compensatory and punitive damages. To the making of which said order sustaining defendant’s motion for a new trial, the plaintiff then and there duly excepted a-t the time.
It is said in the first place that excessiveness of the verdict is not one of the grounds for a new trial found in defendant’s motion, and that ’while a trial court may, during the same term at which a verdict is rendered, set it aside for any valid reason, whether included in the motion for a new trial or not, the whole matter being still in the breast of the court, it can not do so after the term, because -it has no jurisdiction or authority to pass on any question except such as may have been carried over to a subsequent term by motion for a new trial. The motion for new trial, in this ease, was carried over from the February term, 1900, to the October term next thereafter, before it was disposed of, and, if excessiveness of the verdict was one of the causes assigned or embraced within the motion it must be conceded that the matter was still in the breast of the court, and that it had jurisdiction of the motion.
There are several grounds assigned in the motion which we think cover that of the excessiveness of the verdict, among which is, “the verdict was wholly unwarranted by the testimony.” If the verdict was excessive it was unwarranted by the testimony, because not in accordance therewith. [14 Am. and Eng. Ency. of Pleading and Practice, 155; 4 Minor’s Institutes, I5Y.]
In DuBrutz v. Jessup, 54 Cal. 118, it was said:
“We are of the opinion that, so far as the party, against Avhom the verdict has gone, depends upon the circumstance tha1 damages have been allowed in too great or too small a sum, he may rely upon the ground that the verdict is not sus*32tained by the evidence. Even when — in the case of excessive damages — he is prepared to show that the excess indicates passion or prejudice, in such case, he may rely upon either one of these two grounds, that the evidence does not sustain the verdict, or that the verdict is the result of passion or prejudice.”
So we are of opinion that the ground of excessive damages, as a reason why defendant should be granted a new trial, is covered by the second, third and fourth grounds of defendant’s motion for a new trial.
The second ground asserts that there was no evidence whatever authorizing the verdict for compensatory damage, and that the verdict should have been for nominal damages only.
The third ground asserts that there was no evidence whatever to support the verdict for punitive damages.
That is, in both these grounds it is in effect declared that the verdict for compensatory, as well also as for punitive damages, was excessive. It, therefore, logically follows that where the motion for a new trial asserts that the defendant was only entitled to nominal damages, that any damages over and above nominal damages are excessive.
So with the fourth ground, which asserts that the verdict was against the law and the evidence, it is clear that if the damages are excessive, the verdict was against the evidence.
While it is true that appellate courts are very slow to grant new trials solely upon the ground that verdicts are excessive, it is also true, that they defer very largely to the action of the trial courts with respect to such matters, and that a judgment is rarely ever reversed upon the ground of the unwarranted exercise of the power of such courts under such circumstances.
But where it is manifest that a verdict is excessive, the court is remiss in its duty if it does not, upon motion, set it aside and grant a new trial, and this duty rests almost en*33tirely within the province of the trial court, and this court will not interfere with- the exercise of such discretion unless it appears to have been unreasonably or arbitrarily exercised.
In Kuenzel v. Stevens, 155 Mo. 280, it is said:
“There is no more important power for the promotion of justice than that intrusted to the trial court in the matter of granting a new trial. It is a power to be exercised with great care, and no one is so well informed as to how the discretion should be used as the trial judge. It is only when it very clearly appears that a wise discretion has not guided his action, that an appellate court should interfere.”
To the same effect are Bank v. Wood, 124 Mo. 72; Parker v. Cassingham, 130 Mo. 348; Lee v. George Knapp & Co., 137 Mo. 385; Chouquette v. Southern Electric Ry. Co., 152 Mo. 257.
Our conclusion is that the court did not err in setting the verdict aside, and in granting a new trial.
The judgment should be affirmed. It is so ordered.
Sherwood, P. J., and Gantt, J., concur.